Citation Nr: 1819953	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-07 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from September 1989 to September 2009.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to the benefit currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law Judge in a Travel Board hearing in January 2018 to present testimony on the issue on appeal.  He submitted additional evidence at that time, with a waiver of RO consideration of that evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017) on motion by the Board's Vice Chairman based upon serious illness as reflected by the Veteran's risk of suicide.  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional evidentiary development is required before the Board may address the merits of the Veteran's claim for TDIU.

Specifically, his most recent VA examination to determine the severity of his service-connected posttraumatic stress disorder (PTSD) with panic attacks and Major Depressive Disorder was in May 2015.   In October 2017, private treatment records reflect that the Veteran was hospitalized and treated for an attempted suicide by overdose, showing an increase in symptomatology since the prior examination.  A contemporaneous examination is needed to establish the present severity of the Veteran's disability.  

In order to establish entitlement to TDIU, VA must accurately identify the current impact the Veteran's service-connected disabilities have on his ability to obtain and follow a gainful occupation.  To this end, a clear picture of the symptoms experienced, and the functional limitations presented by those symptoms must be documented in the evidentiary record.  A contemporaneous examination is required.  

To be clear, the ultimate question of whether a Veteran is capable of securing or following substantially gainful employment to warrant a TDIU rating is a legal determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.").  However, it is within the Board's discretion to determine the need for additional development when dealing with the effects of multiple service-connected conditions and the functional effects those disabilities may have on the Veteran's employability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any recent VA treatment records not currently associated with the claims file.

2. Schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD with panic attacks and Major Depressive Disorder. 

Identify the types of occupational tasks that the Veteran can and cannot do given the psychological symptoms he experiences as a result of service-connected disability.

3. Send the Veteran's claims file to an orthopedic or vocational rehabilitation specialist, or professional of other appropriate expertise, to assess the impact that symptoms of the Veteran's service-connected physical disabilities have on his ability to perform occupational tasks, including both sedentary and physical actions.

To the extent possible, the examiner should conduct a thorough review of the entire claims file and personally interview and observe the Veteran.  Please list the types of occupational tasks that the Veteran can and cannot do given the symptoms of his service-connected disabilities, considering the multiple bilateral upper and lower extremity joint disabilities, but without regard to the Veteran's age or the impact of any nonservice-connected disabilities.  

To the extent possible, please note if a listed functional occupational limitation has arisen at a specific point in time over the course of the appeal, or if it has been relatively consistent in nature since the July 2010 date of claim. 

A clear and complete rationale for any opinions or conclusions expressed regarding functional impairment should be provided, and a discussion of the facts and occupational and/or medical principles involved would be of considerable assistance to the Board.

4. Undertake any other development deemed warranted, and then readjudicate the Veteran's claim on the basis of the additional evidence, including referral for extraschedular consideration of TDIU if the evidence is found to reflect that the Veteran is unemployable by reason of his service-connected disabilities prior to meeting the schedular percentage threshold.  If the benefit sought on appeal is not granted, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC), then return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




